Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 13, 2019

                                     No. 04-19-00620-CV

                     Andrew CONTRERAS and Martha Ann Contreras,
                                   Appellants

                                              v.

                          DREAM HOME RENOVATORS, LLC,
                                   Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                             Trial Court No. 2019-CV-06354
                          Honorable J Frank Davis, Judge Presiding


                                       ORDER
      On September 12, 2019, Appellants filed an opposed motion to review the supersedeas
bond amount and an emergency motion to stay execution of a final judgment in a detainer case.
        No clerk’s record has been filed in this appeal. The documents provided by Appellants
show that the trial court signed a final judgment on August 30, 2019, which set the supersedeas
bond amount at $12,000.00, and on September 11, 2019, Appellants filed an affidavit from
Andrew Contreras stating that he cannot find a surety as required and he does not have cash to
post in lieu of a bond.
       “A judgment of a county court may not under any circumstances be stayed pending
appeal unless, within 10 days of the signing of the judgment, the appellant files a supersedeas
bond in an amount set by the county court.” TEX. PROP. CODE ANN. § 24.007; accord Marshall
v. Housing. Auth. of City of San Antonio, 198 S.W.3d 782, 786 (Tex. 2006).
        As a prerequisite to a stay, Appellants were required to post a bond for $12,000.00 not
later than September 9, 2019. See TEX. PROP. CODE ANN. § 24.07; Marshall, 198 S.W.3d at 786.
        Appellants have not provided any evidence to show that they posted a $12,000.00 bond
on or before September 9, 2019. Appellants’ emergency motion to stay execution is DENIED.
See TEX. PROP. CODE ANN. § 24.07; Marshall, 198 S.W.3d at 786.
        Although we may review a trial court’s ruling on the amount of a supersedeas bond, see
TEX. R. APP. P. 24.4(a), we have no record before us of a hearing on any Appellants’ motion to
reduce the amount of the bond to avoid substantial economic harm to Appellants, see TEX. R.
APP. P. 24.2(b). Appellants’ motion to review the amount of the supersedeas bond is DENIED.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court